
	
		II
		110th CONGRESS
		1st Session
		S. 510
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To specify that the 100 most populous urban areas of the
		  United States, as determined by the Secretary of Homeland Security, shall be
		  eligible for grants under the Urban Area Security Initiative of the Department
		  of Homeland Security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Urban Area Security Initiative
			 Improvement Act of 2007.
		2.DefinitionsIn this Act—
			(1)the term
			 Secretary means the Secretary of Homeland Security; and
			(2)the term
			 Urban Area Security Initiative means the Urban Area Security
			 Initiative grant program administered by the Department of Homeland Security
			 from funds appropriated for discretionary grants to high-threat, high-density
			 urban areas.
			3.Grants under Urban
			 Area Security Initiative
			(a)Eligibility
				(1)In
			 generalEach of the 100 most populous urban areas of the United
			 States shall be eligible for a grant under the Urban Area Security
			 Initiative.
				(2)DeterminationFor
			 purposes of this subsection, the Secretary shall determine the urban areas
			 referred to in paragraph (1) in accordance with the data collected in the most
			 recent census of the United States.
				(b)Sensitivity
			 analysisThe Secretary shall award grants under the Urban Area
			 Security Initiative after conducting a study of how the variation in the output
			 of models (numerical or otherwise) used for such awards can be apportioned,
			 qualitatively or quantitatively, to different sources of variation (commonly
			 referred to as sensitivity analysis).
			
